Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (KR 135351 B1, CAPLUS Abstract ).
Ahn et al. teach anti-hepatotoxicity composition comprising colchicine and DDB which shows synergistic effect. Ahn et al. particularly discloses a capsule comprising DDB 50mg, colchicine 5mg, lactose 50mg, cornstarch 20 mg, and magnesium stearate. See, the CAPLUS  abstract. As to the intended use “for treatment of liver disease” (claim 1), “for enhancing the therapy of liver disease” (claim 8) and the particularly liver diseases recited in claims 3, 4, 11 and 12, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, the recited intended use do not materially affect the claimed composition and the composition of Ahn et al. is fully capable of the intended use.
 

Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Floreani et al. (‘Colchicine in chronic hepatitis B: a pilot Study,” Aliment Pharmacol. Ther.  1998, Vol. 12, pp 653-656), and Wang et al. (“ Diphenyl dimethyl Bicarboxylate in the treatment of viral hepatitis, adjuvant or curative?,” Gastreon. Res. 2008, Vol. 1, pp 2-7), in view of Ahn et al. (KR 135351 B1 CAPLUS abstract), Kim et al. (US 20090232919 A1) and Nair et al. (“A simple practice guide for dose conversion between animals and human,” J. Basic Clin. Pharma. 2016, Vol. 7, pp 27-31).
Floreani et al. teach that colchicine has been known for its anti-inflammatory and antifibrotic effects, and has been proposed for treating chronic liver disease, such as alcoholic cirrhosis, post-necrotic cirrhosis, and primary biliary cirrhosis. Clinical trial show that colchicine improve the survival rate in cirrhosis patients. See, particularly, the summary and introduction section at page 653. Floreani et al. treated HBV patients with colchicine, 1 mg a day orally for 5 days a week over 6 months. The results of the treatment indicate that the dosage amount is tolerated and colchicine also has antiviral activity in HBV-chronic liver disease and it could be regarded as an alternative therapy to interferon. See,   particularly, the summary at page 653; page 655, the right column, the first paragraph, and the last paragraph at page 656.   
Wang et al. teach that diphenyl dimethyl bicarboxylate (DDB) has been known and used in the art as hepatoprotectant adjuvant in the treatment of liver diseases, such as chronic viral hepatitis , chemical or drug induced hepatic damage. More recently, it has been shown to that DDB might have new therapeutic potentials in liver diseases, it may have the effect of anti-viral, anti-malignancy. See, particularly, the abstract at page 1, and page 3, the right column bridging to page 4. Wang also discloses that in rat model, DDB 100mg/kg body weight (about 17 mg/kg for human, See, Nair et al. Table I at page 29) significantly protect the liver from erythromycin induced damage. See, page 4, the left column. 
Floreani et al. and Wang et al., as a whole do not teach expressly a pharmaceutical composition for treatment of liver disease comprising colchicine and DDB, in the particular dosage amounts and with the pharmaceutical excipients and vitamins herein defined.
However, Ahn et al. teach anti-hepatotoxicity composition comprising colchicine and DDB which shows synergistic effect. Ahn et al. particularly discloses a capsule comprising DDB 50mg, colchicine 5mg, lactose 50mg, cornstarch 20 mg, and magnesium stearate. See, the CAPLUS abstract. Kim et al. teach that DDB has been known to be used as adjuvant agent in a pharmaceutical composition for treating liver disease, such as acute or chronic hepatitis, hepatocirrhosis. See, particularly, paragraphs [0016] to [0021]. Kim et al. further reveals that the pharmaceutical composition comprises pharmaceutically acceptable carrier, adjuvants or diluents, such as lactose, dextrose sucrose, and the pharmaceutical composition may be prepared in any forms, such as oral dosage form (powder, tablet, capsule, soft capsule, aqueous medicine, syrup, elixirs pill, powder, sachet, granule), or topical preparation (cream, ointment, lotion, gel, balm, patch, paste, spray solution, aerosol and the like), suppository, or sterile injectable preparation (solution, suspension, emulsion). See, paragraphs [0041] to [0043]. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a pharmaceutical composition for treatment of liver disease comprising colchicine and DDB, in the particular dosage amounts and with the pharmaceutical excipients and vitamins herein defined.
A person of ordinary skill in the art would have been motivated to make a pharmaceutical composition for treatment of liver disease comprising colchicine and DDB, in the particular dosage amounts and with the pharmaceutical excipients and vitamins herein defined because colchicine has been known for treating liver disease and DDB, as hepatoprotectant, has been known and used, particularly as adjuvant agent, for treating liver disease. Furthermore, the combination of Colchicine and DDB would yield synergistic effect in protecting liver. The further employment of other adjuvant/nutritional agents, such as vitamin C or E in the pharmaceutical composition would have been obvious as those vitamins have been known and used in pharmaceutical composition for treating liver diseases. The employment of the well-known pharmaceutical carriers, excipients, such as lactose, in a pharmaceutical composition for making a conventional dosage forms, such as tablet, capsule, would have been within the purview of ordinary skill in the art. Furthermore, the optimization of a result effective parameter, e.g., effective amounts of pharmaceutical agents, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627